Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 28, 2019

The Court of Appeals hereby passes the following order:

A19A1609. MURPHY v. THE STATE.

      The above-referenced appeal was docketed in this Court on March 13, 2019,
and, thus, appellant’s enumeration of errors and brief are due to be filed by April 2,
2019. But on March 25, 2019, appellant filed a motion to remand the case to the trial
court, asserting that the transcript of the hearing on appellant’s motion for new trial
has not been included in the appellate record. In fact, appellant states that such
transcript has yet to even be completed and will not be completed prior to the date
appellant’s brief is due.
      Court of Appeals Rule 11 (d) provides that “[a]ny case docketed prior to the
entire record coming to the Court, as requested by the parties, may be remanded to
the trial court until such time as the record is so prepared and delivered to the Court.”
Given that the transcript of the hearing on appellant’s motion for new trial is currently
not included in the record, we hereby GRANT appellant’s motion to remand this case
to the trial until such time as the complete record is delivered to this Court.
Appellant’s Motion for Extension is dismissed as moot.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/28/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.